DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Remfry (EP 2822794 B1) in view of Ryan (US 2020/0071059 A1).
Regarding claim 1, Remfry discloses a refueling coupling having: an annular member (1), a fitting (2, 3, 4) on the annular member complementary to a pressure refueling nozzle (52) and  a displaceable dry-break member (5) in the coupling for normally sealing the coupling via a seal (6) between the annular member (1) and the dry-break member (5), the dry-break member being displaceable from its sealing position on connection of a pressure refueling nozzle (52), an aperture (11) in the displaceable dry-break member (5) and a subsidiary displaceable member  (12) carried by the dry-break member (5), this member (12) normally closing the aperture (11); wherein: the subsidiary displaceable member (12) is adapted to be manually removable from the dry-break member (5) for gravity refueling. 
Remfry is silent as to the subsidiary displaceable member (12) is manually removable.
Ryan discloses an adaptor coupling (280) having an adaptor fitting (270) attached to a top cap (210, subsidiary displaceable member) that is manually removable (Fig. 2B). Ryan teaches the adaptor coupling  (280) may include a dry break fitting (270) to ensure a transfer of material within a sealed environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Remfry by using a dry-break fitting (270) having subsidiary displaceable member (top cap 210) to enable the reservoir to be adapted to unlimited number of connection types for an adaptor coupling (paragraph [0053]).
Regarding claim 2, wherein the subsidiary displaceable member (210) is rotatably engageable in the dry-break member (270).
Regarding claim 3, wherein the subsidiary displaceable member (210)  is rotatably engageable in the dry-break member (270) by a bayonet fitting arrangement.
Regarding claim 4, wherein the subsidiary displaceable member (210) is rotatably engageable in the dry-break member by provision of complementary screw threads (230a, 230b) on the dry-break and subsidiary displaceable members.
Regarding claim 5, including a graspable element  (260) provided on the subsidiary displaceable member.
Regarding claim 6, wherein the graspable element (260) is arranged pivotally to lie flush with or beneath the outer surface of the dry-break member and be liftable for grasping and turning the subsidiary displaceable member.
Regarding claim 7, including a tether (well known) for tethering the subsidiary dry break member to the coupling when removed for gravity refueling.
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
a) 	Applicant argued there Ryan fails to disclose a dry break fitting  coupled to subsidiary displaceable member.
This argument is not persuasive because according to the teaching of Ryan on paragraph [0056], a dry break fitting could be adaptor fitting (270) could be coupled to a subsidiary displaceable member (210) to enable the reservoir to be adapted to unlimited number of connection types (paragraph [0053]).
b) 	Applicant argued that there is no suggestion to combine the references.
This argument is not persuasive because Ryan teaches the top cap (210) may enable the reservoir to be adapted to unlimited number of connection types (paragraph [0053]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747